Citation Nr: 1400470	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  08-10 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial rating for chronic fatigue syndrome, rated as 10 percent disabling from March 14, 2002, through January 2, 2012, and as 60 percent disabling on and after January 3, 2012.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from July 1988 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC.

The March 2007 rating decision granted entitlement to service connection for chronic fatigue syndrome and assigned a disability rating of 10 percent, effective March 14, 2002.  The Veteran appealed the assigned disability rating to the Board.  

In September 2011, the Board remanded this decision to the AMC for additional development.  On remand, the AMC, in an August 2012 rating decision, increased the chronic fatigue syndrome disability rating to 60 percent effective January 3, 2012.  This decision constitutes a partial grant of the benefit sought, and thus the claim of entitlement to a higher initial rating for chronic fatigue syndrome remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

As indicated above, the claim on appeal includes the issue of entitlement to a TDIU.  This determination is based on a holding by the United States Court of Appeals for Veterans Claims (Court) that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Because the Veteran's increased rating claim involves the contention that his chronic fatigue syndrome renders him unemployable, the TDIU issue is considered to have been raised as a part of the increased rating claim.  It was thus not necessary for the Veteran to separately perfect an appeal of the TDIU issue.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
	

FINDING OF FACT

From March 14, 2002, the Veteran's chronic fatigue syndrome is manifested by symptoms which are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, but not by symptoms which are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.


CONCLUSION OF LAW

From March 14, 2002, the criteria for an initial rating of 60 percent, but no higher, for chronic fatigue syndrome are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.88b, Diagnostic Code 6354 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

However, for initial rating claims, where, as here, entitlement to disability benefits has been granted and an initial rating has been assigned, the original claim has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In any event, the Board finds that any notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in November 2007, following the grant of service connection for chronic fatigue syndrome in March 2007, in which the RO advised the appellant of the evidence needed to substantiate his increased rating claim.  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board notes that the November 2007 letter was not issued prior to the initial adjudication of the Veteran's claim in March 2007.  His claim, however, was subsequently readjudicated, most recently in an August 2012 supplemental statement of the case.  Thus, any deficiencies in the timeliness of this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records.  

The RO arranged for the Veteran to undergo VA examinations in connection with his claim in March 2004, November 2006, October 2008, and January 2012.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to the increased rating that is sought.  The examiners elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the March 2004, November 2006, October 2008, and January 2012 examination reports in this case provide an adequate basis for a decision.

In rendering this decision, the Board notes that the Veteran submitted a written statement in October 2008 expressing concerns about the October 2008 VA examiner.  The Board will take these concerns into account when deciding the claim below, with express consideration of the October 2008 statement from the Veteran's VA physician in which he describes the level of impairment that is caused by the Veteran's chronic fatigue syndrome.  

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Higher Initial Rating

The Veteran has claimed entitlement to a higher initial rating for his service-connected chronic fatigue syndrome.  This disability has been evaluated as 10 percent disabling from March 14, 2002, through January 2, 2012, and as 60 percent disabling on and after January 3, 2012.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

The Veteran's chronic fatigue syndrome is rated under 38 C.F.R. § 4.88b, Diagnostic Code 6354 (2013).  This diagnostic code characterizes chronic fatigue syndrome as debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  It assigns a 10 percent rating for chronic fatigue syndrome with symptoms which wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year, or symptoms controlled by continuous medication.  

A 20 percent rating is assigned for chronic fatigue syndrome with symptoms which are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level; or symptoms which wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  

A 40 percent rating is assigned for chronic fatigue syndrome with symptoms which are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level; or which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year. 

A 60 percent rating is assigned for chronic fatigue syndrome manifested by symptoms which are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or which wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year. 

A maximum 100 percent rating is assigned for chronic fatigue syndrome manifested by symptoms which are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  Id.

Turning to the evidence of record, as noted above, the Veteran underwent a VA examination in March 2004.  The resulting examination report notes, in relevant part, that the Veteran reported the onset of his debilitating fatigue was in the early 1990s, and his fatigue has progressively worsened since then.  The Veteran denied having any low-grade fevers but admitted to having some night sweats.  He denied having nonexudative pharyngitis.  He admitted at times to having palpable cervical lymph nodes.  He admitted to generalized weakness and muscle aches, as well as to fatigue that lasts 24 hours or longer after heavy exercise.  He admitted to having headaches, but reported that he had headaches prior to development of the fatigue.  He stated that they last a little longer now than before.  He denied any migratory joint pains.  He denied any sleep disturbance but admitted to excessive sleep patterns, sleeping greater than twelve hours a day.

When asked to estimate the amount of routine daily activities that were restricted due to chronic fatigue syndrome, the Veteran reported that about 50 percent of his daily activities are affected by the fatigue.  He attempts to watch his cousin's children, and he becomes fatigued by this and cannot do this.  It was noted that house chores are difficult for him to do for long periods of time.  The Veteran reported that he works and then naps and then is able to get back up and continue with activities around the house.  Most of his time is spent watching TV and just hanging around the house.  

With respect to incapacitating episodes, the examiner noted that the Veteran reported that there were three times in the last year in which the Veteran had episodes of a couple of days of extreme fatigue when he saw a doctor and was diagnosed with the flu.  These episodes lasted two to three days, and he required almost complete bed rest.  It was noted that the Veteran does not use medication for chronic fatigue syndrome, but that his medications do include antidepressants and antipsychotics.

A February 2004 VA medical record notes that the Veteran reported sleeping 12 hours each night and feeling tired during the daytime.  

An April 2005 VA medical record notes that the Veteran felt "tired, washed-out, and fatigued."  

A July 2005 VA medical record notes that the Veteran "is out of work because of his chronic incapacitating sense of fatigue."  It also notes that he denied that his thoughts were particularly confused or random.  

An August 2005 VA medical record notes that the Veteran has developed escalating fatigue.  He reported that "he can virtually sleep 24 hours a day.  He sleeps about 12-14 hours, and when he is up for a couple hours, then has to go back to sleep due to extreme fatigue."  It was noted that "[h]e is unable to do household chores, unable to maintain gainful employment, unable to do even enjoyable things.  He cannot exercise.  If he does, he is in bed for the next day."  

A January 2006 VA medical record notes that the Veteran had noticed improvement in his fatigue since starting Ritalin, while a February 2006 VA medical record notes that the Veteran feels tired all of the time, even though he has had some benefit from Ritalin.  

The November 2006 VA examination report notes that the Veteran reported getting low-grade fevers several times per year and complained of several sore throats on a monthly basis.  He did not have any palpable axillary lymph glands but he had some tender cervical glands under his left mandible.  He did not have any myalgias or significant weakness although he reported that after mowing the lawn he is fatigued for 24 hours.  He reported getting some headaches and there were some migratory joint pains about the shoulders and knees.  It was noted that he is treated for schizoaffective disorder, depression, and anxiety.  He had no sleep disturbance.  He was noted to take Ritalin for this chronic fatigue syndrome, and it did help a little bit.  As far as the effects of chronic fatigue syndrome on his daily activities, he was noted to be limited in the amount of work he can do around the house, but there were no incapacitating episodes where he was required to remain at bed rest as ordered by a physician.  He was noted to require continuous medication.  He reported that he could sleep 24 hours a day, but that actually he did sleep about 12 to 14 hours a day.  He becomes extremely fatigued and unable to do household chores or maintain gainful employment.  He tried to exercise by mowing the lawn but if he did he would have to stay in bed the next day.  

A March 2007 VA medical record describes the Veteran's fatigue as "overwhelming."  

In his July 2007 notice of disagreement, the Veteran reported that his signs and symptoms are constant and that his daily activities are severely restricted.  

A September 2007 VA medical record notes that the Veteran reported fatigue and pain in his legs.  He reported that he sleeps from 7:00 at night until 10:00 the next morning.  He noted that his symptoms had recently worsened.  Another record from that month noted that, even though he was still sleeping 15 hours at night, the Veteran felt he was doing much better since starting on a new medication in that he felt much better during the day.  

In a November 2007 statement, the Veteran reported that the amount of activity he is able to do compared to before his illness has been decreased by more than 50 percent.  

A March 2008 VA medical record notes that the Veteran reported that he stays in bed about 15 hours every day.  Another March 2008 record notes that the Veteran "worked in EMS but this was too much and he'[d] sleep the next 24 hours."  

A September 2008 VA medical record notes that the Veteran's fatigue is stable on his current medications, but that it was felt he could be better.  

The October 2008 VA examination report notes that the Veteran's fatigue level has been the same for the last several years.  He was unemployed because he felt he was unable to work because of fatigue.  He had not worked since approximately 2001, when he worked as an emergency medical technician.  The examiner noted that two of the Veteran's current medications were known to possibly cause lethargy.  The Veteran reported having an acute onset of the fatigue.  

While the Veteran also reported having low-grade fever over the last several years, the examiner noted that the Veteran has had quite a few visits to the VA, and there was only one elevated temperature recorded, which was in early 2004.  He denied having any exudative pharyngitis or having any palpable or tender cervical or axillary lymph nodes.  He reported some generalized muscle aches but no apparent weakness of the legs, hip, and the muscles on the anterior aspect of the bilateral lower extremities.  He had fatigue lasting most of the day on a daily basis.  He did not exercise, so he was unable to differentiate length of fatigue lasting 24 hours or longer after exercise.  He reported having headaches to the left side of his head on occasion, and also on the top of his head.  He gets headaches two to three times per week lasting several hours.  No specific treatments or side effects were reported.  His weight had been stable over the last several years.  The migratory joint pains appeared to be from the areas of the knees to the hips bilaterally.  No recent hospitalizations were reported.  The Veteran appeared to be relatively intact neuropsychologically, and he reported being able to sleep okay even though his sleep was excessive.  He had not been hospitalized because of the chronic fatigue.  It was noted that the Veteran apparently did have some incapacitating episodes where he slept most of the day.  There did not appear to be any cognitive impairment and he continued to read and participate in activities of daily living when he was not sleeping.  He required continuous medications, apparently for chronic fatigue.   He was on Ritalin, and that had helped a bit recently.  

On physical examination, the Veteran had no difficulty swallowing.  There were no signs of infection.  The thyroid was not enlarged.  There was no lymphadenopathy appreciated in the upper chest or in the axillary area.  There was no lower extremity edema.  Gait and posture were normal.  He did not walk with any assistive devices, and he reported no musculoskeletal complaints at the present time.

In an October 2008 personal statement that was written in response to the October 2008 VA examination report, the Veteran noted that he was severely limping at the time of his examination due to muscle pain from his chronic fatigue syndrome.  He stated that his fatigue has worsened over the last several years, which is why he is unable to work.  He reported that he informed the examiner that he gets low grade fevers at night with night sweats.  He reported tenderness of his axillary lymph nodes.  He stated that the examiner noted that there is no cognitive impairment and that he participates in regular activities of daily living when he is not sleeping.  The Veteran noted, however, that the examiner did not ask him about his cognitive impairment and that there are weeks to months in which he does not participate in any activities of daily living.  The Veteran objected to the examiner's attribution of his fatigue to medications that he was taking, as the Veteran noted that his fatigue had begun prior to his having taken these medications.  

The October 2008 assessment from the Veteran's VA physician notes that the Veteran's disability has to be chronic, debilitating fatigue, with cognitive impairments, to include but not limited to inability to concentrate, forgetfulness, and confusion, which are not intermittent but rather on a constant basis.  The physician observed that the Veteran's condition restricts his daily activities on a daily basis.  It was opined that the Veteran's symptomatology is so severe that his routine daily activities are restricted which may occasionally preclude self-care.  It was noted that his symptoms do not wax and wane, they are always present, and at the current time, are stable with current prescriptions.  It was noted that the Veteran is on a continuous monitoring schedule with psychiatry at VA, as well as with his primary care doctor.  It was noted that he is on a regular schedule of continuous medication which his doctor is continually monitoring and readjusting as appropriate for complete, comprehensive, and ongoing continuity of care.  

Another October 2008 VA medical record notes that the Veteran spends most of his time in bed because of chronic fatigue.  It notes that he claims he cannot do exercise or walk more than a short distance because his legs start hurting.  It was also noted that the Veteran was unmotivated to try to help himself by being more active, and that he had a flat affect with no emotional response.

The January 2012 VA examination report notes that the Veteran has been diagnosed with chronic fatigue syndrome.  The examiner noted that the Veteran has not been working as an emergency medical technician since 2003 due to chronic fatigue syndrome symptoms.  It was noted that the Veteran has had increasingly severe symptoms since 2003, and that he reported that he currently only has four or five good days per month.  The examiner noted that continuous medication in the form of a stimulant was required to control the chronic fatigue syndrome.

The examiner noted that debilitating fatigue has reduced daily activity level to less than 50 percent of pre-illness level for six months or longer.  The Veteran was noted to have the following symptoms that are attributable to his chronic fatigue syndrome: debilitating fatigue; low grade fever occurring five to six times per month; nonexudative pharyngitis occurring five to six times per month; generalized muscle aches or weakness occurring daily, mostly in the arms and legs; fatigue lasting 24 hours or longer after exercise; headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state) that are a dull ache type of pain over the entire head lasting for hours to an entire day; migratory joint pains occurring in the shoulders, knees, and hips on a daily basis; depression; and sleep disturbance, characterized by sleeping 14 to 15 hours per day.  

He was also noted to have the following cognitive impairment due to his chronic fatigue syndrome: inability to concentrate, including being unable to read and retain information for more that short periods of time; and forgetfulness, including frequently going into another room but forgetting why he was going there, or needing to make lists to remember to get things at the store or to remember tasks.

The examiner noted that the symptoms were nearly constant, as opposed to waxing and waning.  The examiner noted that the Veteran's symptoms result in periods of incapacitation as defined by VA regulations.  These periods of incapacitation were noted to total at least six weeks duration per year.  The Veteran's symptoms due to chronic fatigue syndrome were found to restrict routine daily activities to less than 50 percent as compared to the pre-illness level.  The Veteran's symptoms were not noted to be so severe as to restrict routine daily activities or to occasionally preclude self-care.  

The Board finds that the above evidence reflects "symptoms which are nearly constant" rather than "symptoms which wax and wane" throughout the entire period that is contemplated by this appeal.  The Veteran's VA medical records demonstrate that the Veteran has consistently reports symptoms such as extreme fatigue, manifested by sleeping at least 12 hours per day and severe restriction of activities, for years.  

With respect to the 10 percent rating criteria being applicable for cases in which "symptoms [are] controlled by continuous medication," even though the record suggests that the Veteran has, at times, had some degree of success in controlling his symptoms through various medications, the Board does not believe that this success, as described in the Veteran's medical records themselves, is what is contemplated by the 10 percent rating criteria.  Specifically, the September 2008 VA medical record does categorize the Veteran's fatigue as "stable" on his current medications, but that record also clearly notes that the Veteran is experiencing symptoms that his medical care providers believe could be improved.  Furthermore, while the Veteran's physician, in his October 2008 statement, described the Veteran's condition as "stable with current prescriptions," he also characterized the Veteran's symptomatology as "severe."  The Board therefore believes that the evidence does not reflect that the Veteran's chronic fatigue syndrome is accurately compensated by the 10 percent disability rating that is currently assigned for the period prior to January 3, 2012.

Having determined that a rating in excess of 10 percent is warranted for the Veteran's chronic fatigue syndrome, the Board finds it appropriate to assign a rating based on the degree to which the Veteran's routine daily activities are restricted compared with his pre-illness level.  The Board notes that the only clear medical assessment of the Veteran's level of impairment in this area appears in the January 2012 VA examination report.  In that report, the examiner clearly determined that the Veteran's symptoms due to chronic fatigue syndrome restrict routine daily activities to less than 50 percent as compared to the pre-illness level.  The Veteran's symptoms were noted not to be so severe as to restrict routine daily activities or to occasionally preclude self-care.  This symptomatology satisfies the criteria for a rating of 60 percent, but no more.  

In reviewing the evidence from prior to January 2012, the Board notes that it cannot find a point at which the Veteran's reports of fatigue, long periods of sleep, and impairment in activities of daily living are clearly less severe than they were at the time of the January 2012 examination.  As early as the March 2004 VA examination report, the record reflects that the Veteran was reporting that about 50 percent of his daily activities are affected by the fatigue.  In November 2007, the Veteran expressly stated that his current activity levels are less than 50 percent when compared with his pre-illness activity levels.  Specific examples of his fatigue interfering with his activities appear throughout the record.  The Board notes that the Veteran, even though he is a layperson, is competent to describe experiencing fatigue and interference with his daily activities, as this testimony requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds no reason to doubt the Veteran's credibility, as he has consistently described extreme fatigue in the course of seeking medical treatment for his chronic fatigue syndrome.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

Based on the above, the Board finds it appropriate to resolve reasonable doubt in favor of the Veteran and assign a 60 percent disability rating throughout the appeal.  This rating is based on the Board's finding that the Veteran's chronic fatigue syndrome is manifested by symptoms which are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level.  

The Board has considered whether to assign a 100 percent rating for any period of this appeal, but it finds that such a rating is not warranted.  This determination is based on the findings of the January 2012 VA examiner, who personally examined the Veteran and reviewed his medical records prior to expressly finding that the Veteran did not satisfy the criteria for a 100 percent rating.  The Board further finds that none of the medical evidence of record reflects symptoms which are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  The October 2008 statement from the Veteran's treating physician opines that the Veteran's symptoms restrict his routine daily activities and may occasionally preclude self-care.  The Board acknowledges that the October 2008 VA physician's statement describes the Veteran's chronic fatigue syndrome as manifesting in symptoms that "may occasionally preclude self-care," which appears in the 100 percent rating criteria.  The Board notes, however, that in addition to the possibility of occasionally precluding self-care, the 100 percent rating criteria require the presence of "symptoms which are nearly constant and so severe as to restrict routine daily activities almost completely."  The VA physician's October 2008 characterization of the Veteran's symptoms restricting his routine daily activities does not demonstrate nearly constant symptoms that are "so severe as to restrict routine daily activities almost completely."  The Board therefore finds that the evidence of record does not justify the assignment of a 100 percent rating at any point during this appeal.

In short, resolving reasonable doubt in favor of the Veteran, the Board finds that a disability rating of 60 percent, but no more, is warranted for his chronic fatigue syndrome since March 14, 2002, which is the entire period contemplated by this appeal.  

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to an increased level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected chronic fatigue syndrome is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, as discussed above, the relevant rating criteria contemplate the frequency and debilitating effects of "[d] debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms."  This diagnostic code expressly contemplates any signs and symptoms of a veteran's chronic fatigue syndrome; thus, by definition, all of the Veteran's signs and symptoms of chronic fatigue syndrome are contemplated by the rating criteria.

The Board, therefore, has determined that the available schedular evaluation for the service-connected chronic fatigue syndrome in this claim is adequate.  Therefore, referral of the chronic fatigue syndrome in this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial rating of 60 percent, but no higher, for the Veteran's chronic fatigue syndrome is granted, effective March 14, 2002. 




REMAND

Consistently throughout this appeal, the Veteran has contended that he is unable to work due to his service-connected chronic fatigue syndrome.  The Board finds that the Veteran has therefore raised a claim for TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  

The Board notes that, in the course of this appeal, the assignment of the 60 percent rating for his chronic fatigue syndrome means that the Veteran now satisfies the schedular criteria for a TDIU under 38 C.F.R. § 4.16a.  

The Board further notes that it is unclear whether the evidence establishes that the Veteran is unemployable due to his chronic fatigue syndrome.  For example, the January 2012 VA examiner found that the Veteran's chronic fatigue syndrome affects his ability to work, noting that "[t]he Veteran requires a day of rest following activities such as dusting or [vacuuming] his home.  He notes short-term memory loss."  In light of this evidence, the Board finds it appropriate to remand this claim for a VA examination and opinion with respect to whether the Veteran is unemployable due to his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination to determine whether or not the Veteran is prevented from securing and maintaining substantially gainful employment based solely on his service-connected disabilities.    

The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

In rendering this opinion, the examiner should discuss each of the Veteran's service-connected disabilities individually as well as in the context of the entire disability picture that is presented by all of these service-connected disabilities together.  

Consideration should be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.

The Veteran's current service-connected disabilities are as follows: (1) chronic fatigue syndrome, and (2) irritable bowel syndrome.

The examiner should offer a complete rationale for any opinions that are expressed and should cite the appropriate evidence to support his or her conclusions.

2.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


  

______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


